In dissenting, I affirm the correctness of our original disposition of the cause and of the opinion then rendered, with the single exception of this recitation in it:
"To entitle it (appellant) to have them (its refused special issues relating to contributory negligence) singled out, and presented to the jury as the specific basis for affirmative relief, as we read the Fox Case, it was necessary to specifically plead them."
The authorities applying a different rule, to which we all have yielded on rehearing, as Judge LANE correctly states, were neither cited nor called to the court's attention on first hearing. In no other respect, however, than that the opinion in the Fox Case, 111 Tex. 461, 240 S.W. 517, may not perhaps have been intended to prescribe generally the rule it there so plainly lays down concerning the necessity of restricting the special issues on contributory negligence "to specific acts of negligence alleged and proven" do I concede that any misconstruction of it was before indulged in.
While the matter may be of no significance, I also think that, in connection with the additional testimony inserted on rehearing with the concurrence of us all, Judge LANE'S findings with respect to the general course of the railroad, the dirt road, and conditions at and adjacent to the crossing of the two, are in some particulars inaccurate, for instance, the two highways along there running, as I understand it, east and west, instead of north and south, as stated.
As the original opinion fully discusses the question raised by the refused special issue, upon which alone the reversal is now ordered, further discussion is forborne.
I think the motion for rehearing should have been overruled.